Citation Nr: 1724536	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  07-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disability

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.
 
This appeal to the Board of Veterans' Appeals (Board) is from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In a VA Form 9 received in October 2007, the Veteran requested a hearing before a member of the Board.  In September 2011, he withdrew the hearing request.

The Board remanded this claim in October 2016 for additional development.

In this decision, the Board is denying service connection for hypertension.  His acquired psychiatric disability claim requires additional medication opinion.  That issue, and entitlement to TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ), as discussed below.


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between the Veteran's service or his service-connected bilateral knee disabilities and his hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Hypertension

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran has asserted that his hypertension is related to his service-connected bilateral knee disabilities.  He does not assert that his hypertension incepted while in service.  Indeed, he denied a history of high blood pressure at his April 1986 separation examination, and was noted to have a blood pressure reading of 120/74 at that time.  His STRs do not show a hypertension diagnosis.

The Veteran is service-connected for the bilateral knees, effective from July 2006.  The record shows he was diagnosed with benign essential hypertension by his private physician in January 2008.  VA treatment records show that he had elevated blood pressure in August 2007, when it was noted he did not then have a history of hypertension.  The reading, 158/76, was attributed to his back pain.  He had an elevated reading again in November 2007.

The Veteran  was provided a VA examination in November 2016.  The VA examiner indicated the Veteran was not prescribed medication to control his hypertension, but rather tried to control the salt in his diet.  The examiner opined that it was less likely that his hypertension was caused by service, as there was nothing to suggest elevated blood pressure during his service and his high blood pressure diagnosis was over 20 years after separation from service, and remains to be mild.  He also opined that it was less likely that the hypertension was caused or aggravated by the service-connected knees.  He noted that the recorded complaints of knee pain did not also show elevated blood pressure or blood pressure readings that were consistent with hypertension.  The examiner indicated that the Veteran had primary (or benign essential) hypertension, rather than secondary hypertension.  He said that the cause of primary hypertension is not completely understood, but is most likely the result of numerous genetic and environmental factors that have multiple compounding effects of cardiovascular and renal structure and function.  He cited the Veteran's dyslipidemia and history of excessive alcohol abuse as likely factors in the Veteran's development of hypertension.  He indicated that there was no evidence to support the theory that his knee conditions or the narcotics he took to treat knee pain are a factor in developing primary hypertension.

Based on this evidence, the Board finds that the preponderance of the evidence weighs against service connection for hypertension.  The Board acknowledges the Veteran's assertions of a relationship to his knees, but he has not been shown to have the training or expertise to competently render such an opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, the Veteran's theory was investigated by the VA examiner, who concluded that it was less likely.  Jandreau, supra. 

Accordingly, under these circumstances, service connection for hypertension must be denied.  The benefit-of-the-doubt doctrine does not apply where the evidence is not in relative equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for hypertension is denied.


REMAND

In regard to the remaining claims, the Board finds that additional development is required before adjudication may occur.

As for his claim for service connection for an acquired psychiatric disability, the Board notes that it is unclear that all available service personnel records have been obtained.  The October 2016 VA examiner noted that the Veteran reported having two Article 15's while in service, which is not shown in the records in his claims file.  The most recent PIES request for personnel records, in March 2010, did not ask for a complete copy.  On remand, an additional request for his complete personnel record, along with records of any Article 15, shall be made.  The claim for TDIU is inextricably intertwined with this claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service personnel file, including any disciplinary records and records of Article 15, and all available records of performance reviews.

2.  Make arrangements to obtain the Veteran's updated VA treatment records.  

3.  Next, after completing the above and any additional development deemed warranted, to include an additional VA examination(s) and/or opinion(s) if necessary, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


